Name: Commission Regulation (EEC) No 1216/91 of 8 May 1991 fixing for the 1991 marketing year the reference prices for plums
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 116/48 Official Journal of the European Communities 9 . 5. 91 COMMISSION REGULATION (EEC) No 1216/91 of 8 May 1991 fixing for the 1991 marketing year the reference prices for plums THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, however, not be lower than in the preceding marketing year ; Whereas, since the varieties of plums are not all compa ­ rable as regards the estimation of their commercial value, these varieties should be classified in two groups ; Whereas, to take seasonal variations into account, the year should be divided into several periods and a reference price fixed for each of these periods ; Whereas producer prices are to correspond to the average of the prices recorded on the representative market or markets situated in the production areas where prices are lowest, during the three years prior to the date on which the reference price is fixed, for a home-grown product with defined commercial characteristics, being a product or variety representing a substantial proportion of the production marketed over the year or over part thereof and satisfying specified requirements as regards market preparation ; whereas, when the average of prices recorded on each representative market in being calculated, prices which could be considered excessively high or excessively low in relation to normal price fluctuations on that market are to be disregarded ; Having regard to the Act of Accession of Spain and Portugal, Having regard to Regulation (EEC) No 1035/72 of the Council of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 3290/90 (2), and in particular Article 27 ( 1 ) thereof, Whereas, pursuant to Article 23 ( 1 ) of Regulation (EEC) No 1035/72, reference prices valid for the whole Commu ­ nity market to be fixed at the beginning of the marketing year ; Whereas plums are produced in such quantities in the Community that reference prices should be fixed for them ; Whereas plums harvested during a given crop year are marketed from June to October ; whereas the quantities harvested during the first 10 days of June and in October are so small that there is no need to fix reference prices for these period ; whereas reference prices should be fixed only for the period 1 1 June to 30 September inclusive ; Whereas for the purpose of calculating entry prices, the varieties imported from third countries of which the entry prices are to be compared with the prices fixed for group I and with those fixed for group II, respectively, should be specified ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Mangement Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Whereas Article 23 (2) (b) of Regulation (EEC) No 1035/72 stipulates that reference prices are to be fixed at the same level as for the preceding marketing year, adjusted, after deducting the standard cost of transporting Community products between production areas and Community consumption centres in the preceding year, by :  the increase in production costs for fruit and vegeta ­ bles, less productivity growth, and  the standard rate of transport costs in the current marketing year ; Article 1 1 . For the 1991 marketing year, the reference prices for plums falling within CN codes 0809 40 1 1 and 0809 40 19 expressed in ecus per 100 kilograms net of packed products of groups I and II , of class I , of all sizes, shall be as follows for each of the groups of varieties ;Whereas the resulting figure may nevertheless not exceed the arithmetic mean of producer prices in each Member State plus transport costs for the current year, after this amount has been increased by the rise in production costs less productivity growth ; whereas the reference price may, Group IIGroup I 69,39 69,39 60,71 11 June to 31 July : August : September : (') OJ No L 118, 20 . 5. 1972, p. 1 . 2 OJ No L 375, 31 . 12 . 1990 , p. 17. 55,37 47,99 9 . 5 . 91 Official Journal of the European Communities No L 116/49 2. The groups of varieties referred to in paragraph 1 shall be composed of the following varieties : Group I : Altesse double (Italian quetsche), Precoce favourite, Belle de Louvain, Conducta, Early Rivers, Kirk's Blue, Jefferson Gage, LÃ ¼tzelsachser (early LÃ ¼tzelsachsen quetsche), Anna Spath, Ersinger (early Ersingen quetsche), Zimmers (Zimmer quetsche), BÃ ¼hler (early BÃ ¼hl quetsche), Burbank, Florentina, Goccia d'oro, Reine-Claude, Czar, Victorias, Damsons and Santa Rosa ; Group II : 3 . The entry prices of imported products are to be compared : (a) with the prices fixed for group I where the imported products belong to varieties other than those shown in (b); (b) with the prices fixed for group II where the imported products belong to the following varieties : Altesse simple (common quetsche , Hauszwetschge), Reine ­ Claude d'Oullins (Oullins Gage), Sveskeblommer, Ruth Gerstetter, Ontario , Wangenheimer (early Wangenheim quetsche), Pershore (yellow egg) Mira ­ belle, Bosniche and Ortenauer. Article 2 This Regulation shall enter into force on 11 June 1991 . Altesse simple (common quetsche, Hauszwetschge), Reine-Claude d'Oullins, Sveskeblommer, Ruth Gerstetter and Ontario. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 May 1991 . For the Commission Ray MAC SHARRY Member of the Commission